Citation Nr: 0830900	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  

In a May 2007 decision, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion for Remand, an April 
2008 Order of the Court remanded the claim for readjudication 
in accordance with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  It appears that VA may not have obtained a 
complete copy of the veteran's service personnel records, and 
additional service personnel records may be outstanding.  The 
veteran provided the current available service personnel 
records in the claims file in March 2004.  However, it is not 
clear whether these records constitute a complete copy of the 
veteran's service personnel records.  Also, additional VA 
treatment records should be obtained, if available.  Because 
information sufficient to allow for a search of these records 
is available, and these records may be useful in deciding the 
veteran's claim, an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).     

Furthermore, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran has 
been diagnosed with mild anxiety disorder, PTSD, and severe 
major depressive disorder, but it remains unclear whether 
these psychiatric disorders are related to his period of 
active service.  It also remains unclear whether the veteran 
has a confirmed PTSD diagnosis.      

In an April 2004 private medical report, the psychiatrist 
diagnosed the veteran with PTSD and opined that it was 
related to his participation in the Vietnam War.  On VA 
examination in March 2005, the examiner found that the 
veteran did not meet the DSM-IV criteria for PTSD and 
diagnosed him with mild anxiety disorder instead.  The 
veteran additionally submitted a June 2008 private 
psychiatric examination in which the psychiatrist diagnosed 
the veteran with PTSD and severe major depressive disorder 
and related the disorders to service.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his psychiatric disabilities, it is necessary 
to have a medical opinion based upon a thorough review of the 
record, including all service personnel records, that 
determines what psychiatric diagnoses the veteran has and 
whether they are related to service.  The Board thus finds 
that an examination and opinion addressing the veteran's 
confirmed psychiatric diagnoses and the etiology of these 
disorders is necessary in order to fairly decide the merits 
of the veteran's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center furnish all available 
service personnel records for the 
veteran's service in the United States 
Army, for the period of November 1967 
to October 1969.  If any of the records 
are shown to be at another storage 
facility, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain medical records 
should be fully documented, and the 
facilities must provide a negative 
response if records are not available.
 
2.  Schedule the veteran for a VA 
psychiatric examination to determine 
what his current psychiatric diagnoses 
are and whether there is any 
relationship between his current 
psychiatric disorders and his period of 
active service.  The examiner should 
provide a full muti-axial diagnosis and 
should specifically state whether or 
not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current psychiatric disorders, 
to include PTSD, are etiologically 
related to the veteran's period of 
active service.  If necessary, the 
examiner should reconcile the opinion 
with the other medical opinions of 
record.  The rationale for all opinions 
expressed should be provided.  The 
claims folder, including all service 
personnel records, should be made 
available to the examiner for review in 
conjunction with the examination and 
the examination report should note that 
review.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

